Citation Nr: 1628782	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-28 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for right lung cancer with status-post pneumonectomy and residual obstructive lung disease for the period prior to January 23, 2013.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and J.G


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty for almost 25 years from December 1963 to August 31, 1988, prior to his retirement.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That decision, in relevant part, granted entitlement to service connection for the disability on appeal and assigned a non-compensable rating, effective May 20, 2009.  

In October 2012, the Veteran testified before the Board at the RO in Roanoke, Virginia.  A transcript of the hearing is associated with the claims file.  In December 2012, the Veteran submitted additional medical records and waived RO consideration of the evidence.

In its September 2014 remand, the Board ordered that a new examination be performed.  As a result of that examination, the Appeals Management Center (AMC), awarded the Veteran a 100 percent rating, effective the date of the examination, November 12, 2014.  The Veteran's claim was last before the Board in November 2015.  At that time, it was remanded for a medical opinion to be obtained as to the question of whether outpatient oxygen therapy noted in treatment records was required to treat the Veteran's service connected right lung cancer with status-post pneumonectomy and residual obstructive lung disease, or his non-service connected sleep apnea.  As a result of this opinion, which was positive, the AMC awarded the Veteran a 100 percent rating effective January 23, 2013.  Accordingly, the Board has recharacterized the issue on appeal, as shown on the title page.  


FINDINGS OF FACT

1.  For the period prior to January 18, 2013, the Veteran's right lung cancer with status-post pneumonectomy and residual obstructive lung disease has been manifested by post-bronchodilator FEV-1 results of 92 percent predicted and FEV-1/FVC ratio of 85 percent.

2.  For the period beginning January 18, 2013, the Veteran's right lung cancer with status-post pneumonectomy and residual obstructive lung disease has required outpatient oxygen therapy.


CONCLUSION OF LAW

1.  For the period prior to January 18, 2013, the criteria for a compensable rating for right lung cancer with status-post pneumonectomy and residual obstructive lung disease are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6844 (2015).

2.  For the period beginning January 18, 2013, the criteria for a 100 percent rating for right lung cancer with status-post pneumonectomy and residual obstructive lung disease are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6844 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, records from VA and post-service military health care records have been obtained.  The Veteran was afforded VA medical examinations in April 2010 and November 2014 for his claim, along with a December 2015 medical opinion.  These examinations discussed the Veteran's history and symptoms, and discussed the current severity of the Veteran's respiratory disability.  The December 2015 opinion was also in substantial compliance with the Board's November 2015 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Finally, neither the Veteran nor his representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the VCAA requirements.

Under 38 C.F.R. § 4.97, Diagnostic Code 6844, post-surgical residuals are rated in accordance with the criteria set forth in the general rating formula for restrictive lung disease. The general rating formula provides a 10 percent rating for when pulmonary function testing shows a forced expiratory volume in one second (FEV-1) that is 71 to 80 percent predicted, or forced expiratory volume/forced vital capacity ratio (FEV-1/FVC) of 71 to 80 percent, or when the diffusion capacity of carbon monoxide (DLCO) is 66 to 80 percent predicted.  A 30 percent rating is provided when FEV-1 is 56 to 70 percent predicted, or FEV-1/FVC is 56 to 70 percent, or when DLCO is 56 to 65 percent predicted.  A 60 percent rating is assigned where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DLCO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale, or, right ventricular hypertrophy, or, there is pulmonary hypertension as shown by echocardiogram or cardiac catheterization, or where there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required. See 38 C.F.R. § 4.97, DC 6844 (2014).

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that the post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4) (2014).  When both pre- and post-bronchodilator results are available, the post-bronchodilator results should be applied to the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).

The Board finds that the Veteran is entitled to a rating of 100 percent as of January 18, 2013.  The medical record that prescribed supplemental oxygen for the first time was authored by attending sleep medicine physician K.N. on January 18, 2013.  As such, this is the correct effective date.  

However, the Veteran is not entitled to a compensable rating for the period prior to January 18, 2013.  At his March 2010 VA examination, FEV-1 was 92 percent predicted, and FEV-1/FVC was 85 percent.  The Veteran stated he used steroids and vasodilators, and reported constant wheezing, and intermittent non-productive cough, and asthma less than once per year.  There was an impression of no acute pulmonary disease.  The Board has reviewed the Veteran's VA treatment records for the period prior to January 18, 2013.  However, the only respiratory function test results contained in those records are those from the March 2010 examination.  The Board has considered the Veteran's lay statements, to include his September 2011 VA Form 9, and his October 2012 testimony before the Board.  These statements discuss how the Veteran's respiratory disability limits physical activity, requires him to take breaks, and causes him to cough and wheeze.  The Veteran's friend J.G. also testified to the Board as to how the Veteran's respiratory disability limits the latter's quality of life.  However, these statements are of less probative value than the clinical evidence, including the pulmonary function tests of record, that directly mirror the schedular criteria and do not reflect compensable symptomology.  

In reaching this determination, the Board has considered a record from May 8, 2012, wherein outpatient oxygen therapy was recommended.  Specifically, the note stated that "[s]upplemental oxygen or PAP may improve hypoxemia if clinically indicated.  Oxygen is probably the better treatment, especially if dementia would limit cooperation with PAP."  An August 2012 record also recommended a "[t]rial of supplemental oxygen...while sleeping."  However, there was no prescription for oxygen and no indication that oxygen was a required treatment.  DC 6844 mandates that outpatient oxygen therapy be required, not recommended.  Oxygen therapy was not required until January 18, 2013, when it was actually prescribed by the Veteran's physician.  There is no record that the Veteran actually used supplemental oxygen therapy until that date.  

The Board also notes that the Veteran has a residual scar from right lung surgery in service.  The March 2010 VA examiner described the scar as not painful, without skin breakdown, and superficial.  Evidence of record indicates that the scar is asymptomatic.  The Board does not find that an additional compensable rating is warranted for postoperative lobectomy scar.  38 C.F.R. § 4.118, DCs 7801-7805.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected for right lung cancer with status-post pneumonectomy and residual obstructive lung disease to be fully contemplated by the rating criteria applicable to his situation.  The symptoms include decreased pulmonary function as measured by clinical testing.  The schedular criteria for restrictive lung disease contemplate several forms of decreased pulmonary function, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1);Thun v. Peake, 22 Vet. App. 111 (2008).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has considered whether the Veteran is entitled to a total disability rating based upon individual unemployability (TDIU).  However, the March 2010 examination noted that the Veteran was retired, and the later November 2014 examination stated that the Veteran's disability did not impact his ability to work.  The Veteran also stated that he was retired at his October 2012 Board hearing.  As such, entitlement to a TDIU has not been raised by the records.



ORDER

An initial compensable rating is denied for the period prior to January 18, 2013.

A 100 percent rating is allowed for the period beginning January 18, 2013.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


